Detailed Action
This Office action responds to the communication filed 7/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “a substrate” in line 2 is unclear whether it is referring to the same substrate recited in claim 1 or to a different substrate. For the sake of compact prosecution, claim 6 is interpreted in the instant Office action as follows: “a substrate” is referring to the same substrate recited in claim 1 and is equivalent to “the substrate”. This interpretation is to be confirmed by applicant in next office action.
Regarding claim 7, “a substrate” in line 2 is unclear whether it is referring to the same substrate recited in claim 1 or to a different substrate. For the sake of compact prosecution, claim 7 is interpreted in the instant Office action as follows: “a substrate” is referring to the same substrate recited in claim 1 and is equivalent to “the substrate”. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Droege (US 20150003181 A1) in view of Sikka (US 20190295952 A1), as evidenced by Dasgupta (WO 2017052552 A1).
Regarding claim 1, Droege discloses a semiconductor package (Fig. 2) comprising: a substrate (225); a first die (110-1) directly coupled to a portion of the substrate through one or more interconnects (“conductive links” [0062]), the first die comprising a first plurality of transistors (“transistors” [0050]), wherein the first plurality of transistors comprises type III-V compound semiconductor material (GaAS [0017]), and wherein the first plurality of transistors implements a plurality of power switches (S1, S2, Fig. 7) within a first section of a Power Management Circuitry (PMC) (portion of 142 within 110-1, Fig. 1 similarly showing 142 as PMC); one or more driver circuitries (140 controlling S1, 140 controlling S2); and a second die (110-2) on a portion of the first die, the second die comprising a second plurality of transistors (“transistors” [0050]) comprising silicon semiconductor material (“silicon” [0061]) in one or more CMOS (Complementary metal-oxide- semiconductor) circuitries(CMOS [0017]), wherein the second plurality of transistors implements circuitries within a second section of the PMC (portion of 142 within 110-2), and wherein the second die further comprises a plurality of through vias (170-1, 170-2) interconnecting ones of the power switches to other circuitries; wherein the PMC comprises a power converter (“conversion” [0038]) that includes the plurality of power switches, and the plurality of driver circuitries to correspondingly control the plurality of power switches, and a controller to control the driver circuitries (740 with 750-1 and 750-2).
Illustrated below is Fig. 2 of Droege.

    PNG
    media_image1.png
    355
    635
    media_image1.png
    Greyscale

Illustrated below is Fig. 7 of Droege.

    PNG
    media_image2.png
    454
    563
    media_image2.png
    Greyscale

Further evidence supporting the semiconductor materials of the transistors in the first and second die respectively being a III-V compound semiconductor material and a silicon material is taught by Dasgupta (Abstract).  Dasgupta teaches that the combination of the semiconductor materials respectively being a III-V compound semiconductor material and a silicon material is a well-known combination.  Dasgupta teaches these materials are selected as a design choice according to device requirements consistent with the device requirements of Droege (“voltage” page 2, lines 8-14, “band gap” page 2, lines 26-29).
Droege fails to expressly teach the circuitries within the second section of the PMC being one or more driver circuitries, and wherein the plurality of through vias interconnecting ones of the power switches to ones of the driver circuitries.  However, Droege clearly teaches driver circuitries can be configured within die other than the first die ([0021]) and through vias interconnecting the power switches to circuitries (“connectivity” [0061]).
One of ordinary skill in the art at the time of filing could have configured the second section of the PMC in the second die to include one or more driver circuitries and interconnected the circuitries using the plurality of through vias based on Droege’s teachings of different die being configured with driver circuitries.  Doing so would arrive at the claimed second section of the PMC and interconnections in the second die.  One of ordinary skill in the art would have had predictable results because the claimed configuration is a variation encompassed within Droege’s teachings.  The motivation to do so would be to have a compact device with different functions (“different technologies” [0017]).
Droege fails to teach the substrate having at least a first cavity; the first die directly coupled to a portion of the substrate adjacent to the cavity; and the second die under a portion of the first die and at least in part within the first cavity.
Sikka discloses a semiconductor package in the same field of endeavor (Fig. 1), comprising: a substrate (12) having at least a first cavity (16 on left); a first die (33) directly coupled to a portion of the substrate adjacent to the cavity (through 20); and a second die (26 on left) under a portion of the first die and at least in part within the first cavity.
Modifying the substrate of Droege to include at least a first cavity, and having the second die of Droege arranged under a portion of the first die and at least in part within the first cavity would arrive at the claimed substrate and die arrangement.  Sikka provides a clear teaching to motivate one to modify the substrate and chip arrangement of Droege in that it may shorten the wiring route between the first chip and substrate, thus resulting in a device with higher bandwidth ([0023]).  Therefore, it would have been obvious to have the claimed first cavity and claimed arrangement of the first and second dies because it would result in a device with higher bandwidth.
Illustrated below is Fig. 1 of Sikka.

    PNG
    media_image3.png
    215
    706
    media_image3.png
    Greyscale

Regarding claim 2, Droege in view of Sikka discloses a semiconductor package (Droege, Fig. 7), wherein the type III-V compound semiconductor material comprises one or more of: Gallium (Ga), Nitrogen (N) (GaAS, [0017]).
Regarding claim 3, Droege in view of Sikka discloses a semiconductor package (Droege, Fig. 7), wherein the first die does not include CMOS circuitries, and the second die does not include type III-V compound semiconductor material transistors (heterogeneous assembly [0017]).
Regarding claim 6 as noted in the 112(b) rejection, Droege in view of Sikka discloses a semiconductor package (Droege, Fig. 2), comprising: the substrate, wherein at least one of the first or second dies is on the substrate, wherein the power converter comprises a plurality of passive components (130-1, 130-2, Fig. 7), and wherein one or more of the plurality of passive components are on, or embedded within, the substrate ([0062]).
Regarding claim 7 as noted in the 112(b) rejection, Droege in view of Sikka discloses a semiconductor package (Droege, Fig. 2), comprising: the substrate, wherein the first die and the second die are stacked on the substrate.
Regarding claim 8, Droege in view of Sikka discloses a semiconductor package (Droege, Fig. 2), comprising: a third die (110-3) comprising a third plurality of transistors ([0050]) that are arranged as another plurality of CMOS circuitries ([0017]), wherein the third die includes a third section of the PMC (portion of 142 within 110-3).
Droege fails to expressly illustrate the third section of the PMC in the third die includes at least another part of the controller.
However, Droege clearly teaches the number of chips many be varied to include a third chip (110-3, [0041]) with a corresponding voltage (Vcc3) and illustrates the semiconductor package of Fig. 7 may be expanded to include additional chips (dots above 110-2).  Droege further teaches the controller may be configured to produce voltage corresponding to the third die (“Vcc3” [0085]).
One of ordinary skill in the art at the time of filing could have varied the configuration of the controller to have the third section of the PMC in the third die include at least another part of the controller, in the same way the second die includes a part of the controller based on Droege’s teachings of different number of die and varied controller configuration within a semiconductor package.  Doing so would arrive at the claimed controller configuration.  One of ordinary skill in the art would have had predictable results because the claimed controller configuration is a variation encompassed within Droege’s teachings.  The motivation to do so would be to provide voltage to the third die within a desired range ([0087]).
Regarding claim 11, Droege in view of Sikka discloses a semiconductor package (Sikka, Fig. 1), wherein: the substrate has a second cavity (16 on right); the third die (26 on right, corresponding to 110-3 of Droege) is at least in part within the second cavity and on the substrate, and wherein a second portion of the first die is stacked on the third die.
As reasoned in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Droege by incorporating the teachings of Sikka to include a die within a cavity.  This teaching can also be reasonably applied to the claimed third die. More specifically, it would be obvious for one of ordinary skill in the art to modify the substrate of Droege to have a second cavity with a third die at least in part within, per Sikka’s teaching.  Doing so would arrive at the claimed second cavity and third die arrangement.  Sikka provides a clear teaching to motivate one to modify the substrate and chip arrangement of Droege in that it may shorten the wiring route between the first chip and substrate, thus resulting in a device with higher bandwidth ([0023]).  Therefore, it would have been obvious to have the claimed second cavity and claimed arrangement of the first and third dies because it would result in a device with higher bandwidth.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 that Droege fails to teach the semiconductor materials of the transistors in the first and second die respectively being a III-V compound semiconductor material and a silicon material.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Droege fails to expressly teach the semiconductor materials of the transistors in the first and second die respectively being a III-V compound semiconductor material and a silicon material.  However, Droege clearly teaches a heterogeneous multi-die assembly (“different technologies…CMOS…GaAS…etc.” [0017]) with transistors in each of the die (“transistors” [0050]) and teaches semiconductor material of a die may be silicon (“silicon” [0061]).  Droege further teaches the die type is selected as a design choice according to device requirements (“heterogeneous assembly”, “voltage” [0020]).  Thus, Droege teaches the semiconductor materials of the transistors in the first die and second die are capable of respectively being III-V and silicon materials and these materials would work for their intended purpose.
The examiner relies on Dasgupta to provide evidence that the combination of the semiconductor materials respectively being a III-V compound semiconductor material and a silicon material is a well-known combination.  Dasgupta teaches these materials are selected as a design choice according to device requirements consistent with the device requirements of Droege (“voltage” page 2, lines 8-14, “band gap” page 2, lines 26-29).
In response to applicant's argument that Droege fails to teach the claimed power switch and driver circuitry configuration in combination with the claimed transistor composition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues:
Applicant argues with respect to amended claim 1 that Sikka fails to teach through vias interconnecting power switches with driver circuitries.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, Sikka is not relied upon to teach through vias, power switches, or driver circuitries.  Droege is relied upon to teach these features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814               
                                                                                                                                                                              /WILLIAM H ANDERSON/            Examiner, Art Unit 2817